Case 1:19-cv-04210-PKC Document 17 Filed 09/06/19 Page 1of 3

Case 1:19-cv-04210-PKC Document16 Filed 09/05/19 Page iof3
U.S. Department of Justice

 

United States Attorney
Southern District of New York

 

The Silvio J. Mollo Building
One Saint Andrew's Plaza
New York, New York 10007

September 5, 2019
onference Adjourned
BY ECF From: “Ff Ut [4

To: UCT, ; sf ‘
Honorable P. Kevin Castel 50 Oct: a5, 20% oF To. Shum:
United States District Judge ORDERED:
Southern District of New York
500 Pearl Street " KEVIN CASTE S.Did.
New York, New York 10007 Dates 7 ~ 5S ~ SF.

Re: United States vy The Bulk Cargo Carrier Known As The “Wise Honest,” Bearing
International Maritime Organization Number 8905490, 19 Civ. 4210 (PKC)

Dear Judge Castel:

In connection with the above-captioned case and pursuant to the Court’s July 11, 2019
Order, the Government writes on behalf of both parties to advise the Court of (1) a brief description
of the case, including factual and legal bases for the claim(s) and defense(s); (2) contemplated
motions; and (3) the prospect for settlement. In light of the prospect for a resolution of this matter,
described further below, the parties respectfully request that that conference currently scheduled
for September 12, 2019 at 12:00 p.m. be adjourned for approximately one month, until October
11, 2019 or a date convenient for the Court,

I. Description of Case, Claims, and Defenses

On May 9, 2019, the United States commenced an in-rem forfeiture action seeking the
forfeiture of the Defendant-in-rem, by the filing of a Verified Complaint for Forfeiture (the
“Verified Complaint”). The Verified Complaint alleged that the Defendant-in-rem is subject to
forfeiture pursuant to Title 18, United States Code, Sections 981{a)(1)(A) and 981(a)(1)(C)
because it is property constituting or derived from proceeds traceable to violations of the
International Emergency Economic Powers Act (“IEEPA”), 50 U.S.C. § 1701 et seg., and because
it is property involved in money laundering transactions, in violation of 18 U.S.C. § 1956, and
property traceable to such property. These allegations arise from the Defendant-in-rem’s use to
illicitly ship coal from the Democratic People’s Republic of North Korea (“DPRK” or “North
Korea”) and to deliver heavy machinery to the DPRK. Payments for maintenance, equipment,
and improvements of the Defendant-in-rem were made in U.S. dollars through unwitting U.S.
banks, in violation of U.S. sanctions law and United Nations Security Council Resolutions. (Dkt.

1).

On July 3, 2019, Cynthia Warmbier and Frederick Warmbier (together, the “Warmbiers’’)
filed a verified claim with the Court asserting an interest in the Defendant-in-rem, based on a

 
Case 1:19-cv-04210-PKC Document 17 Filed 09/06/19 Page 2 of 3
Case 1:19-cv-04210-PKC Document 16 Filed 09/05/19 Page 2 of 3
Page 2

default judgment against the DPRK in connection with Warmbier v. Democratic People’s Rep. of
Korea, 18 Civ. 977 (BAH) (D.D.C.) Dkt. 24 (the “Default Judgment”), (Dkt. 5).! In a
memorandum accompanying the Default Judgment, the district court laid out the horrific
detention and torture of the Warmbiers’ son, Otto, by the DPRK, which are the basis for the
Defauit Judgment. On July 24, 2019, the Warmbiers filed their answer to the Verified Complaint
and, as affirmative defenses, asserted that their interest in the Defendant-in-rem? may not be
forfeited because they (a) at all times acted innocently and in good faith and (b) are entitled to

equitable subrogation. (Dkt. 15 at 9).
i. Prospect for Settlement

Having conferred, the parties believe that they will be able to reach a settlement of this
matter, whereby the Warmbiers wil! withdraw their claim regarding the Defendant-in-rem, in short
order, but have not yet reached a final agreement. The parties therefore respectfully request that
the September 12, 2019 conference and the submission of a case management plan be adjourned
for approximately one month, until October 11, 2019 or a date convenient for the Court.

 

‘No other claims or answers have been filed or made in this action, no other parties have appeared
to contest the action, and the requisite time periods in which to do so, as set forth in Title 18, United

States Code, Section 983(a)(4)(A) and Rule G, have expired.

? On July 19, 2019, this Court entered a Stipulation and Order of Interlocutory Sale authorizing
the United States Marshals Service (“USMS”) to conduct an interlocutory sale of the Defendant-
in-rem pursuant to Rule G(7) of the Supplemental Rules for Admiralty or Maritime Claims and
Asset Forfeiture Actions. (Dkt. 14). As the parties stipulated and the Court ordered, the net
proceeds of that sale will constitute a substitute res for the Defendant-in-rem and will be subject
to all claims and defenses applicable to the Defendant-in-rem.

 
Case 1:19-cv-04210-PKC Document 17 Filed 09/06/19 Page 3 of 3
Case 1:19-cv-04210-PKC Document16 Filed 09/05/19 Page 3 of 3

Page 3

Ul. The Government’s Intended Motion

Should this case not result in an agreed settlement, which the parties fully expect to occur,
the Government will move to strike the Warmbiers’ claim and answer for lack of standing pursuant
to Rule G(8)(c)()(B) of the Supplemental Rules for Admiralty or Maritime Claims and Asset
Forfeiture Actions.

Respectfully submitted,

GEOFFREY S, BERMAN
United States Attorney
Southern District of New York

FENOEg,
By: E# we bom, »
David W. Denton, Jr.
Benet J. Kearney oS
Assistant United States Attorneys

Tel.: (212) 637-2744 / 2260

cc: Benjamin Hatch, Esq. (via ECF and email)
Elizabeth Tyler, Esq. (via ECF and email)
Richard Cullen, Esq. (via ECF and email)

 
